Title: From George Washington to Major Henry Lee, Jr., 29 November 1778
From: Washington, George
To: Lee, Henry Jr.


  
    sir
    Fish Kill [N.Y.] Novr 29: 1778
  
  I just now received a Letter from His Excellency—the Governor of this State, transmitting a general complaint from Major Strang & Mr Hyat against your Corps, and a particular one against Lt Carnes for an irregular seizure of forrage—and against yourself for refusing to suffer the sheriff to arrest him for it—and demanding him to be 
    
    
    
    delivered to the Civil Magistrate as you will perceive by the Inclosed. This complaint I confess gives me extreme pain, as there is nothing I wish so much as a perfect good understanding and Harmony between the Inhabitants and every part of the Army. Mr Carnes must be amenable to the civil authority—and the Sheriff or other Officer must be permitted to execute the process against him without interruption, that the matter may undergo a legal inquiry and decision. I am Dr sir.
